                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

LORETTA L. BOYETT,                                )
                                                  )
                            Plaintiff,            )
                                                  )
vs.                                               )      Case No. CIV-18-211-SLP
                                                  )
NANCY A. BERRYHILL, Acting                        )
Commissioner of the Social Security               )
Administration,                                   )
                                                  )
                            Defendant.            )

                                         ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Gary M. Purcell entered November 16, 2018 [Doc. No. 23]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety. Plaintiff’s Application for Award of Attorney Fees under the

Equal Access to Justice Act [Doc. No. 20] is GRANTED in the amount of $5,265.40,

payable directly to Plaintiff. In the event the EAJA fees awarded to Plaintiff are paid to

Plaintiff’s counsel and Plaintiff’s counsel later recovers fees pursuant to 42 U.S.C. §

406(b), Plaintiff’s counsel should be required to refund the smaller award of attorney’s fees

to Plaintiff.

       IT IS SO ORDERED this 7th day of December, 2018.
